946 A.2d 1023 (2008)
194 N.J. 506
In the Matter of Shannon L. GARRAHAN, an Attorney at Law.
D-117 September Term 2007
Supreme Court of New Jersey.
May 6, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-345, concluding that as a matter of final discipline pursuant to Rule 1:20-13, SHANNON L. GARRAHAN of MAYWOOD, who was admitted to the bar of this State in 1996, should be censured based on respondent's guilty plea in the Ohio Court of Common Pleas to criminal possession of drugs and drug paraphernalia, which conduct violates RPC 8.4(b) (criminal conduct reflecting adversely on an attorney's honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should be required to continue drug and *1024 alcohol treatment for a period of one year or until discharged;
And good cause appearing;
It is ORDERED that SHANNON L. GARRAHAN is hereby censured; and it is further
ORDERED that respondent shall continue drug and alcohol treatment for a period of one year or until discharged and shall submit period reports to the Office of Attorney Ethics attesting to said treatment, until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.